DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 22 April 2021.  . Claims 1, 4-7, 9-11, and 15 are currently amended, claims 2-3, 8, 10, and 12-14 are original, and claims 16-17 are new. 

Response to Arguments
Applicant’s amendments/arguments, with respect to the rejection of claims 1-14 under 35 USC 112b as set forth in the Office Action of 27 January 2020 have been fully considered and are persuasive. The rejection of claims 1-14 under 35 USC 112b has been withdrawn. 
Applicant’s arguments with respect to claims 1-16, 11, and 13-15 as being unpatentable under 35 USC 102 as being anticipated by Madsen. Claims 7-10 and 12 as being unpatentable under 35 USC 103 over Madsen in view of Basnayake et al, Kourogi, Skupin et al, Breed, and Rasmusson, JR. et al have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments/arguments, with respect to the rejection of claims 1-14 under 35 USC 101 as set forth in the Office Action of 27 January 2020 have been fully considered and are persuasive. The rejection of claims 1-14 under 35 USC 101 has been withdrawn. However, applicant’s amendments/arguments, with respect to the rejection of claim 15 under 35 USC 101 as set forth in the Office Action of 27 January 2020 have been fully considered and are not persuasive. 
Applicant argues the following: claim 15 is a system that requires a “motion and location sensor” configured in the manner recited in claim 15. Therefore, claim 15 is directed to a machine which is a statutory category. Moreover a machine is not a mental process. Accordingly, claim 15 is not a mental process. 
	Examiner’s answer
The Examiner has considered the arguments/amendments to claim 15, but does not believe that the rejection under 35 USC 101 has been overcome. Applicant specifically argues that the recitation of a system which requires a motion and location sensor is directed to a machine which is a statutory category and a machine is not a mental process. Examiner respectfully disagree, because the mere recitation of a system comprising a motion and location sensor is recited at a high level of generality (claimed generically).  Specifically, based on the Examiner’s understanding of applicant’s specification (see drawing objections and rejections under 35 USC 112a and 112b below), the “motion and location sensor” claimed by applicant is merely a processor on which a Kalman filter is stored/executed using various inputs/variables.  While applicant appears to be arguing that the “motion and location sensor” claimed by applicant is not merely a processor but is instead a sensor that is operating outside of the ordinary capacity, such an interpretation of applicant’s “motion and location sensor”, based on applicant’s specification, does not appear to be accurate.  For example, at 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “motion and location sensor” of claims 15-16 and “computing unit” of claims 16 and 17 must be shown or the feature(s) canceled from the claim(s).  Applicant’s drawings include only a single Figure 1 outlining the method of claims 1-14 , but do not show the motion and location sensor of claim 15 (and 16 based on dependency) or the computing unit of claims 16 and 17.   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a computing unit” in claims 16-17. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 15 (and 16 based on its dependency to claim 15) recite a motion and location sensor configured to perform various functions.  The specification does not describe the motion and location sensor in such a way that one skilled in the art could understand what the “motion and location sensor” is or how it is made.  It is unclear if the recited motion and location sensor is a processor (storing a Kalman filter thereon) within a computing system, or if the motion . 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the limitation “motion and location sensor” recited in claim 15 is unclear to the Examiner.  The scope of this limitation, when read in light of the specification, cannot be discerned, and therefore it is unclear exactly what is being claimed by this limitation.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With regards to independent claim15, the claim recites the limitations of receiving GNSS data and at least one further input variable, determining weighing factors for the input variable and the at least one further input variable, weighing the input variable and the at least one further input variable, and detecting (determining) a vehicle location with reference to the weighted input variable and the weighted at least one further input variable. 
These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind (mental process). For example, the claim limitations encompass a person receiving data and determining information from the received data. The Examiner notes that under MPEP 2106.04(a)(2)(lll), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). As such, a person 
This judicial exception is not integrated into a practical application. Claim15 recite the additional limitations of receiving GNSS data as an input variable and receiving at least one further input variable and a motion and location sensor system comprising a motion and location sensor. The receiving steps are recited at a high level of generality (i.e., as a general means of gathering received data for information in regards a vehicle location), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The motion and location sensor, as best understood by the examiner, are recited at a high level of generality (claimed generically), and is merely a processor and thus merely describes how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The motion and location system and motion and location sensor are recited at a high level of generality and merely automate the generating steps.   Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more data gathering, which is a form of insignificant extra-solution act. 
Dependent claim 16 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. The additional limitation a computing unit configured to execute program instructions permanently stored in a 
As such, claims 15-16 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15 and 16 are rejected under U.S.C. 102(a)(1) as being anticipated by Kobori et al (US20080228395).
With respect to claim 15, Kobori et al teaches a motion and location sensor system, comprising (see at least [0047-0048]): a motion and location sensor configured to receive global navigation satellite system (GNSS) data as an input variable (see at least [0037]), receive at least one further input variable (see at least [0017]); determine weighting factors for the input variable and the at least one further input variable based upon map data (see at least [0012-0013], [0042], [0047], 0059], and [0074]), weight the input variable and the at least one further input variable by the determined weighting factors (see at least [0037], [0042], [0047], [0059-0061], and [0074]), calculate a vehicle location using the weighted input variable and the weighted at least one further input variable (see at least [0012-0013], [0040-0042], [0047-0052], [0059], and [0074]). 
With respect to claim 16, Kobori et al teaches the motion and location sensor further comprising a computing unit configured to execute program instructions permanently stored in a memory to perform the determining, the weighting, and the calculating (see at least [0036-0037]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobori et al (US20080228395) in view of Mudalige et al (US20180136665). 
With respect to claim 1, Kobori et al teaches a method for satellite-based detection of a vehicle location using a motion and location sensor (see at least [0047-0048]), the method comprising: receiving, with the motion and location sensor, global navigation satellite system (GNSS) data as an input variable (see at least [0037]), receiving at least one further input variable (see at least [0017]); determining, weighting factors for the input variable and the at least one further input variable based upon map data (see at least [0012-0013], [0042], [0047], 0059], and [0074]), weighting the input variable and the at least one further input variable by the determined weighting factors (see at least [0037], [0042], [0047], [0059-0061], and [0074]), calculating a vehicle location using the weighted input variable and the weighted at least one further input variable (see at least [0012-0013], [0040-0042], [0047-0052], [0059], and [0074]). However, Kobori et al do not specifically teach controlling vehicle actuators based upon the calculated vehicle location. Mudalige et al teaches controlling vehicle (see at least [0003], [0033], [0043], [0052], [0070-0072], and [0076-0083]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kobori et al to incorporate the teachings of Mudalige et al of controlling vehicle actuators based upon the calculated vehicle location. This would be done to improve automated operation/drive of a vehicle around challenging driving scenarios (see Mudalige et al para 0033 and 0043). 
With respect to claim 2, Kobori et al teaches wherein the at least one further input variable includes one or more of GNSS correction data, data from acceleration and rotational speed sensors, inertial sensor data, wheel speeds, steering angles, vehicle speed, and direction of travel (see at least [0047-0048])
With respect to claim 3, Kobori et al teaches performing a predictive weighting process (see at least [0012-0013], [0042], and [0059-0062]).
With respect to claim 4, Kobori et al teaches wherein the weighting weighing includes applying a Kalman filter (see at least [0012-0013], [0042], and [0059-0062]).
With respect to claim 5, Kobori et al teaches receiving the map data prior to determining the weighting weighing factors (see at least [0037] and [0047]). 
With respect to claim 6, Kobori et al teaches wherein the map data includes at least one of data of a road map and data of a feature map (see at least [0038]).
With respect to claim 11, Kobori et al teaches wherein the weighting of the input variable and the at least one further input variable by the determined weighting factors is performed via application of a Kalman filter (see at least [0012-0013], [0042], [0047], and [0059-0060]). 
With respect to claim 13, Kobori et al teaches wherein the method is performed by executing a computer program (see at least [0041]). 
With respect to claim 14, Kobori et al teaches wherein the computer program is stored on a machine-readable storage medium (see at least [0013] and [0087]).
With respect to claim 17, Kobori et al wherein the determining, the weighting, and the calculating are performed by a computing unit of the motion and location sensor executing program instructions permanently stored in a memory (see at least [0036-0037]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kobori et al al (US20080228395) in view of Basnayake et al (US20120116676).
With respect to claim 7, Kobori et al do not specifically teach wherein the map data includes a position, a size, and a location of further road users within a minimum distance around a vehicle corresponding to the vehicle location to be detected. Basnayake et al teaches wherein the map data includes at least one of a position, a size, and a location of further road users within a minimum distance around a vehicle corresponding to the vehicle location to be detected (see at least [0021] and [0024], Basnayake et al teaches detecting objects based on either far distance stationary point or close-distance stationary point, for example the respective points on the detected vehicle or pedestrian being detected under close distance stationary points). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kobori et al to incorporate the Basnayake et al wherein the map data includes at least a position, a size, and a location of further road users within a minimum distance around a vehicle corresponding to the vehicle location to be detected. This would be done to improve positioning accuracy of a vehicle to a lane level accuracy (see Basnayake et al para 0020). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kobori et al (US20080228395) in view of Kourogi (US20110106487). 
With respect to claim 8, Kobori et al do not specifically teach wherein the map data is provided in a pre-processed form. Kourogi teaches wherein the map data is provided in a pre-processed form (see at least 0014-0016] and [0063], Kourogi teaches preprocessing of data in which it may then be inputted to integrating means, furthermore, an integrating mean may be embodied by a Kalman filter, as such, under the broadest reasonable interpretation, Kourogi teaches wherein the map data is in a preprocessed form). 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kobori et al to incorporate the teachings of Kourogi wherein the map data is provided in a pre-processed form. This would be done to improve accuracy of positioning of a moving body (vehicle) by correcting for errors contained in positioning of the moving body (vehicle) (see Kourogi para 0004). 
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kobori et al (US20080228395) in view of Skupin et al (US20190265365).
With respect to claim 9, Kobori et al do not specifically teach wherein the determining of the weighting factors is performed by a central processing device or a superordinate processing device. Skupin et ak teaches wherein the determining of the weighing factors is performed by a central processing device or a superordinate processing device (see at least [0023-002 and [0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kobori et al to incorporate the teachings of Skupin et al wherein the determining of the weighing factors is performed by a central processing device or a superordinate processing device. This would be done to further increase and improve accuracy of a vehicle positioning detection by taking into account errors of a data profile of a multiplicity of vehicles in which was created by the superordinate system to achieve higher statistical certainty when determining GNSS path length error (see Skupin et al para 0004-0005 and 0024). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kobori et al (US20080228395) in view of Skupin et al (US20190265365) in view of Breed (US20090030605).
With respect to claim 10, Kobori et al as modified by Skupin et al do not specifically teach transmitting the weighing factors, via a car-to-X communication link, to a vehicle corresponding to the vehicle location to be detected. Breed teaches transmitting the weighing factors, via a car-to-X communication link, to a vehicle (see at least [see at least [0027], [0175], [0282-0283] and [0327-0328]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kobori et al as modified by Skupin et al to incorporate the teachings of Breed of transmitting the weighing factors, via a car-to-X communication link, to a vehicle corresponding to the vehicle location to be detected. This would be done to improve accuracy of positioning of a vehicle by being able to communicate (receive/transmit) data to other vehicles factors that may affect the accuracy of vehicle positioning (see Breed para 0026-0027). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kobori et al (US20080228395) in view of Rasmusson, JR. et al (US20180136000).
With respect to claim 12, Kobori et al do not specifically teach wherein the detecting of the vehicle location is performed via a weighted neural network. Rasmusson, JR. et al teaches wherein the detecting of the vehicle location is performed via a weighted neural network (see at least [0044], [0051-0052], and [0065]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kobori et al to incorporate the teachings of Rasmusson et al wherein the detecting of the vehicle location is performed via a weighted neural network. This would be done to improve correct detection of a location of a vehicle or object (see Rasmusson JR. et al para 0044).  




 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDALLA A KHALED/Examiner, Art Unit 3667

/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667